Quinn, Chief Judge
(concurring):
I concur.
However, I wish to make it clear that, except under unusual circumstances, I would not consider a claim  of prejudice resulting from error committed at the trial when proper objection was not made at that level. United States v. Masusock, 1 USCMA 32, 1 CMR 32. Particularly would I adhere to this rule when the .evidence admitted without objection is consistent with a theory of defense, or may reasonably be regarded as at least partially beneficial to the accused. But, on the basis of this record, I am satisfied that it is not inappropriate to consider the issues on the merits.